Case 20-21451-jrs      Doc 61    Filed 12/04/20 Entered 12/04/20 16:18:40          Desc Main
                                 Document      Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

IN RE:                                         : CASE NO: 20-21451-JRS
                                               : CHAPTER: 11
                                               :
CROWN ASSETS LLC                               :
    Debtor                                     :
                                               :

                         WITHDRAWAL OF PROOF OF CLAIM

       Comes now Select Portfolio Servicing, Inc. as servicer for U.S. Bank Trust National
Association as Trustee for GIFM Holdings Trust, a secured creditor of the above-named Debtor,
and respectfully requests that the Proof of Claim No. 3-1 in the amount of $959,881.29 filed in
the above-styled case on the 4th day of December, 2020 be WITHDRAWN.
       This 4th day of December, 2020



/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
Case 20-21451-jrs        Doc 61    Filed 12/04/20 Entered 12/04/20 16:18:40        Desc Main
                                   Document      Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I, Lisa F. Caplan of Rubin Lublin, LLC certify that I caused a copy of the foregoing to
be filed in this proceeding by electronic means and to be served by depositing a copy of the
same in the United States Mail in a properly addressed envelope with adequate postage thereon
to the said parties as follows:

Crown Assets LLC
7530 Saint Marlo Country Club Pkwy
Duluth, GA 30097

Benjamin Keck, Esq.
Rountree, Leitman & Klein, LLC
Suite 175, Century Plaza 1
2987 Clairmont Rd
Atlanta, GA 30329

United States Trustee, Trustee
Office of the US Trustee
75 Ted Turner Drive, SW, Suite 362
Atlanta, GA 30303


Executed on 12/4/20

By: /s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
